DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  Claim 17 is disclose the same subject matter as claim 16, thus it is a duplicate claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regard to claim 1, it discloses “An operation method of a first communication node in a communication system supporting an open-radio access network (0-RAN) fronthaul interface, the operation method comprising: transmitting a section type 8 message #1 including numerology-related information #1; and transmitting a section type 9 message #1 including channel information of each of one or more second communication nodes indicated by the section type 8 message #1 and the numerology related information #1”.  Although figure 8 states it is a communication method using a section type 8 message and a section type 9 message, but the examiner cannot find the support for claim 1 embodiment.  Figure 8 shows section type 9 message with dotted arrow pointing to section type 8 message and section type 8 message is pointed a plurality of frequency blocks.  A communication method is to describe a sender sending a message or messages to a receiver. The frequency blocks cannot be receiver. Thus, the examiner cannot tell if section type 9 message is transmitted into (encapsulation/combining) section type 8 or if section type 9 message is transmitted after section type 8 message. The specification in page 38, lines 10-20 states that beamforming operation of the bases station can use the section 8 type message and section type 9 message. The examiner is unclear how the communication method is performed.  The specification only described information fields inside the section type 8 and section type 9 messages (see tables 20-25). 
Referring to FIG. 8, a communication method using a section type 8 message 
and a section type 9 message may be performed by the O-DU and the O-RU constituting the base station. That is, a base station operation using a fronthaul including a beamforming operation may be performed using the section type 8 message and the section type 9 message.

    PNG
    media_image1.png
    635
    940
    media_image1.png
    Greyscale


With regard to claim 10, it discloses “An operation method of a first communication node in a communication system supporting an open-radio access network (0-RAN) fronthaul interface, the operation method comprising: transmitting a section type 8 message #1 including numerology-related information #1; and transmitting a section type 6 message #1 including channel information of each of one or more second communication nodes indicated by the section type 8 message #1.”
Although figure 9 states it is a communication method using a section type 8 message and a section type 6 message, but the examiner cannot find the support for claim 10 based on embodiment in figure 9 (pages 54-56: similar reasons as claim 1).  The examiner is unclear how the communication method is performed for transmitting section type 8 message and section type 6 message. 

    PNG
    media_image2.png
    564
    851
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, the claim uses the “#1” to describe the section type 8 message, numerology-related information and section type 9 message. Since one term “#1” can refer to two messages and two different information fields inside the message, the claim is unclear.  The examiner recommends amending claim to improve clarity.  For example “first section 8 type messageat least one numerology-related information 

In independent claim 10, the claim uses the “#1” to describe the section type 8 message, numerology-related information and section type 6 message. Since one term “#1” can refer to two messages and two different information fields inside the message, the claim is unclear.  The examiner recommends amending claim to improve clarity.  For example “first section 8 type messageat least one numerology-related information 

Claims 14 recites the limitation "the section type 9 message #1" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claims 10 and 11 discloses section type 6 message not section type 9 message. Same issue for “section type 9 message #2” in line 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osterling  (US 2022/0021435).

With regard to claim 1, Osterling teaches: An operation method of a first communication node in a communication system supporting an open-radio access network (0-RAN) fronthaul interface (see paragraph 42), the operation method comprising: 
transmitting a section type 8 message #1 including numerology-related information #1 (DACI (B) message in figure 6 and DACI message format in figure 7: paragraphs 48,  57, 61-64 and 81-83.  
[0048] DACI may exist as different types. 
[0081] In some embodiments, an LLS-CU can specify via a DACI message, a plurality of antenna beams to be used by the RU to transmit or receive signals on a per-RE basis. In some embodiments, the DACI may include a resource element mask, or reMask, along with an indication of a beam associated with the reMask. The RU transmits REs specified in the RE mask using the associated beam.
[0082] Some embodiments may provide Section Extension type containing beamforming weights, beamforming attributes and/or beam indexes associated with an reMask and/or with individual REs identified in the reMask. Some embodiments may provide a beamforming template in the management plane that can be referenced using a beam index or other defined field in the DACI. ); and 
transmitting a section type 9 message #1 including channel information of each of one or more second communication nodes indicated by the section type 8 message #1 and the numerology related information #1  (UD/UP-DL (B)message in figure 6 and UP-DL message format in figure 7: paragraphs 48,  57-64 and 81-83.:

[0057] In some embodiments, the UD-DL and UD-UL messages include: [0058] A corresponding identifier(s) (Section ID and RU_port) as the corresponding Section Type 1 message; [0059] A format for user data and/or a compression method; and [0060] One sample per RE, in any of a number of supported formats.
[0061] FIG. 6 depicts a signal flow diagram related to DACI messages according to some embodiments. As illustrated, one embodiment of DACI(A) is directed to a DACI message sent from the LLS-CU to the RU with information describing a coming reception. In this manner, the RU sends one or more UP-UL messages in correspondence with the request including samples of the received signal over the air. In another embodiment, DACI(B) is directed to a DACI message sent from the LLS-CU to the RU with information describing a coming transmission. The LLS-CU in this embodiment is related to transmitting one or more UP-DL messages containing the information to be transmitted into the air. In yet another embodiment, DACI(C) is directed to two different DACI messages sent from the LLS-CU to the RU with information describing a coming transmission. The two DACI messages describe at least one transmission method for different RE in the same symbol in the same PRB. The LLS-CU in this embodiment then transmits one or more UP-DL messages containing the information to be transmitted into the air, combined for the two DACI.
[0062] FIG. 7 depicts a high level of a protocol of the DACI message and UP-UL/UP-DL messages which carry UD-UL and UD-DL, respectively. In some embodiments, the DACI messages contain a common header, indicating the RU_Port_ID for the DACI, and then a variable set of Sections, each describing a coming transmission. In some embodiments, the UP-UL and UP-DL messages include a common header, indicating the RU_Port_UD for the UP-xx message, and then a variable set of sections, each including a section header indicating the content of the data field, and a data field, containing UD-UL or UD-DL data. The section header according to some embodiments also includes a SectionID to map to the corresponding Section of the DACI message and the format of the data in the data field.) 


    PNG
    media_image3.png
    577
    470
    media_image3.png
    Greyscale

 .  
With regard to claim 10, Osterling teaches: An operation method of a first communication node in a communication system supporting an open-radio access network (0-RAN) fronthaul interface (see paragraph 42), the operation method comprising: transmitting a section type 8 message #1 including numerology-related information #1  (DACI (B) message in figure 6 and DACI message format in figure 7: paragraphs 48,  57, 61-64 and 81-83.  ); and transmitting a section type 6 message #1 including channel information of each of one or more second communication nodes indicated by the section type 8 message #1 (UD/UP-DL (B)message in figure 6 and UP-DL message format in figure 7: paragraphs 48,  57-64 and 81-83).  


With regard to claim 2, Osterling teaches: further comprising: transmitting a section type 8 message #2 including numerology-related information #2 other than the numerology-related information #1; and transmitting a section type 9 message #2 including channel information of each of one or more third communication nodes indicated by the section type 8 message #2 and the numerology-related information #2 (see DACI (C1 or C2) and UD-DL( C ) messages in see figure 6: paragraphs 61-64).  

With regard to claim 11, Osterling teaches: further comprising: transmitting a section type 8 message #2 including numerology-related information #2 other than the numerology-related information #1; and transmitting a section type 6 message #2 including channel information of each of one or more third communication nodes indicated by the section type 8 message #2 (see DACI (C1 or C2) and UD-DL( C ) messages in see figure 6: paragraphs 61-64).  
With regard to claims 4 and 13, Osterling teaches: wherein each of the section type 8 message #1 and the section type 8 message #2 includes a plurality of sections, and the plurality of sections indicate different frequency offsets (see figure 10B or 10C: paragraphs 81-85).  
With regard to claims 5 and 14, Osterling teaches: wherein channel information of the second communication node indicated by an identifier included in each of sections included in the section type 8 message #1 is indicated by a section mapped to the identifier of the second communication node among sections included in the section type 9 message #1, and channel information of the third communication node indicated by an identifier included in each of sections included in the section type 8 message #2 is indicated by a section mapped to the identifier of the third communication node among sections included in the section type 9 message #2.  
With regard to claims 6 and 15, Osterling teaches: wherein the section type 8 message #1 includes information included in the section type 5 message for the O-RAN fronthaul interface and the numerology-related information #1, and the section type 8 message #2 includes the information included in the section type 5 message and the numerology-related information #2.  
With regard to claim 7, Osterling teaches: wherein each of the section type 9 message #1 and the section type 9 message #2 is generated based on a section type 6 message for the O-RAN fronthaul interface.  

With regard to claim 8, Osterling teaches: wherein the section type 8 message #1, the section type 8 message #2, the section type 9 message #1, and the section type 9 message #2 are used for a channel-information-based-beamforming operation (paragraphs 81-84: 
[0081] In some embodiments, an LLS-CU can specify via a DACI message, a plurality of antenna beams to be used by the RU to transmit or receive signals on a per-RE basis. In some embodiments, the DACI may include a resource element mask, or reMask, along with an indication of a beam associated with the reMask. The RU transmits REs specified in the RE mask using the associated beam.
[0082] Some embodiments may provide Section Extension type containing beamforming weights, beamforming attributes and/or beam indexes associated with an reMask and/or with individual REs identified in the reMask. Some embodiments may provide a beamforming template in the management plane that can be referenced using a beam index or other defined field in the DAC

).  
With regard to claims 9 and 16-17, Osterling teaches: wherein the first communication node is an 0-RAN distributed unit (0-DU), each of the one or more second communication nodes and the one or more third communication nodes is an 0-RAN radio unit (0-RU), and communication between the O-DU and the O-RU is performed using the O-RAN fronthaul interface (see figure 2A: paragraph 42:
 [0042] FIG. 2A depicts an example of a RAN node 200 according to some embodiments. As illustrated in FIG. 2, the RAN node 200 may include an eNB or a gNB with a lower-layer split central unit (LLS-CU) and on or more radio units (RU) connected to the LLS-CU. The LLS-CU is capable of interacting with the RU(s) over the LLS-C control plane(s) and/or the LLS-U user plane(s) on the so-called “fronthaul.” As illustrated, the LLS-CU is a logical node that includes the eNB/gNB functions as discussed below. In this regard, the LLS-CU controls the operation of the RU(s) in some embodiments discussed herein. The LLS-CU communicates with the control plane (CP) and user plane (UP) functions of a core network on the backhaul. The RUs transmit and receive downlink and uplink data, respectively, to/from one or more user equipment (UE) nodes 100 via a wireless interface. ).  

Allowable Subject Matter
Claims  3 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajagopal (US 2019/0289497: see figure 5)
Gao et al. (US 2019/0327133: see figure 6)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5/04/2022
/MARCUS SMITH/Primary Examiner, Art Unit 2419